DETAILED ACTION
Status of Claims
The following is an CORRECTED NOTICE of Allowability in response to the applicant’s response to a non-final office action for Application 16/988,258, filed on 04/18/2022.  This application is a Continuation-in-Part of Application 14/702,579, filed on 05/01/2015, now Patent No. 10,761,683, which claims priority to Provisional Application #61/988,145, filed on 05/02/2014, and Provisional Application #62/100,465, filed on 01/06/2015.    
Claims 6-15 and 22-23 are now pending and have been examined.
Claim 21 has been withdrawn as the non-elected claim.  

Election/Restrictions
Newly amended claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
First of all, the claim depends from a withdrawn claim 1 that was already non-elected by the applicant.  Therefore, claim 21 is also withdrawn as the non-elected claim by original presentation.
	Claim 21 is drawn to a method for allowing a user to incorporate an owner content into a playlist and then receiving rewards for the playing of the playlist by other users based on the number of times and duration.  The invention is classified in class G06Q 30/0214.
Claims 6-15 and 22-23 are drawn to a method and system for streaming artist’s music over a network via provided links, and then rewarding one or more multiple parties for the streaming of the music.  The invention is classified in class G06Q 30/0208.
Since Applicant has received an Action on the Merits for the originally presented invention, claims 1-6 and 22-23 have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being drawn to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Allowable Subject Matter
Claims 6-15 and 22-23 are allowed.


The closest prior art, Willacy, et al., Pre-Grant Publication No. 2009/0107320 A1, teaches many aspects of the claimed invention including a link between a user and a broadcaster, a streamed service of artist content, filtering through an additional service provider, and crediting an account of a service broadcaster, user, and artist based upon the streaming of the artist’s work.  Willacy does not teach filtering a streaming service through an additional service provider, providing a streamed service of artist content through a first link over a first channel, providing a second link between a voice recording and a content service broadcaster network over a second channel, playing music from said content service provider over said first channel to said user, and playing said voice recording over said second channel.  Incorvia, Pre-Grant Publication No. 2012/0167146 A1 teaches a streaming service filtered through an additional service provider, streaming of artist content and two streaming systems.  Incorvia does not teach providing a streamed service of artist content through a first link over a first channel, providing a second link between a voice recording and a content service broadcaster network over a second channel, playing music from said content service provider over said first channel to said user, and playing said voice recording over said second channel.  Sharifi, et al., Patent No. 9,224,385 B1 teaches identifying a song from a music stream using meter, tone, and rhythm in a streaming service streamed by a content broadcaster and crediting parties accordingly.  Sharifi does not teach filtering a streaming service through an additional service provider, providing a streamed service of artist content through a first link over a first channel, providing a second link between a voice recording and a content service broadcaster network over a second channel, playing music from said content service provider over said first channel to said user, and playing said voice recording over said second channel.  
Independent claims 6 and 11 comply with 35 U.S.C. 101.  Claim 6 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 11 is directed to a network.  The network comprises three systems which each comprise at least a processor and memory, and a user device.  Therefore, the network is interpreted as an apparatus.  An apparatus is a statutory category for patentability.       

Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims include an arrangement of channels provided over links that stream content from different sources to a user over the same streaming service.  The use of technology to provide streaming content is not considered an abstract idea and the arrangement of pieces used to achieve the providing of content from different sources would seem to go beyond any conventional arrangement.    Therefore, the claims are considered to be patent eligible under Step 2A, Prong 1 of the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682